In this case there was a final judgment awarding defendant in error a peremptory writ of mandamus requiring the respondent city officers of Winter Park, Florida, to pay to relator all the moneys of said city in their custody *Page 449 
applicable to the payment of relator's bonds described in the alternative writ, not to exceed the total amount thereof, and requiring the respondents constituting the Commission and Sinking Fund Trustees of said city to forthwith pay all special assessment moneys collected pursuant to levies made to pay relator's bonds, and requiring the City Clerk to pay over to relator from time to time all proceeds realized from the collection of taxes levied for the purpose of paying relator's bonds and requiring the City Commissioners to levy a special tax to pay all of relator's past due coupons and bonds not paid from the funds on hand, and requiring the respondents to periodically on each second rule day thereafter to file certificates of compliance showing acts done toward performance of the commands of said writ. Such judgment must be reversed on the ground that it provides for the issuance of a peremptory writ of mandamus too broad in its terms, because embracing therein requirements susceptible of a wholly different character of defense and otherwise too broad within the purview of rule laid down by this Court applicable to such cases. See City of Winter Haven v. State, ex rel. Baynes, 114 Fla. 527,154 Sou. Rep. 879, and cases cited therein.
It is therefore considered, ordered and adjudged that the judgment herein be and the same is hereby reversed and that this cause be remanded to the Circuit Court with directions to permit an appropriate amendment of the alternative writ conformable to the holding of this opinion, and thereon to award to relator a modified peremptory writ in accordance with the alternative writ of mandaamus as so amended. See McNally v. State, ex rel. Bond Realization Corp., 117 Fla. 33,157 Sou. Rep. 430, for appropriate procedure to be followed in a case of this kind.
  Reversed and remanded with directions. *Page 450
WHITFIELD, C. J., and BROWN, J., concur.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur in the opinion and judgment.